                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA,             )       Docket Number: 17-cr-770
     Plaintiff,                       )
                                      )       Presiding Judge:
       v.                             )       The Honorable Andrea R. Wood
                                      )
JEFFREY JOHNSON,                      )
     Defendant.                       )

                        JEFFREY JOHNSON’S OBJECTIONS
                   TO THE PRESENTENCE INVESTIGATION REPORT

       Jeffrey Johnson, by his counsel, Paúl Camarena, respectfully objects to the P.S.I. as

follows:

                                 Mr. Johnson’s Objection to
                the PSI Assertion that He Has a Prior “Serious Drug Felony”
                  and, Thus, is Subject to a Harsher Mandatory Minimum

       21 U.S.C. § 841(a)(1) prohibits persons’ possession, with intent to distribute, of

controlled substances; and Subsections 841(b)(1)(A) and (B) provide that, “[i]f any person

commits such a violation after a prior conviction for a serious drug felony … such person shall

be sentenced” pursuant to harsher mandatory minimums. 21 U.S.C. § 802(57) and 18 U.S.C. §

924(e)(2)(A)(ii) provide, in pertinent part, that a ‘serious drug felony’ is “an offense under State

law, involving ... a controlled substance (as defined in section 102 of the Controlled Substances

Act (21 U.S.C. 802)).” United States v. De La Torre, 940 F.3d 938, 948 (7th Cir. October 10,

2019), held that “[i]f, and only if, the elements of the state law mirror or are narrower than the

federal statute can the prior conviction qualify as a predicate felony drug offense.”

       In the instant case, the Government asserted that Mr. Johnson’s prior violation of 720

IL.C.S. 570/401(c)(1) was a “serious drug felony.” (D.E. No. 80, p. 1.) However, the elements

of 720 ILCS 570/401(c)(1) are broader, not narrower, than the federal statute and, hence, the
prior conviction cannot qualify as a “serious drug felony.”

       The Illinois Subsection 401(c)(1) prohibits persons’ distribution of 1 to 15 grams of

“heroin, or an analog thereof.” Illinois Subsection 401 defines an Illinois “analogue” and

Subsection 401 states, in relevant part, that an “ ‘analog’ means a substance ... that has a

chemical structure substantially similar to that of a controlled substance OR that was specifically

designed to produce an effect substantially similar to that of a controlled substance.” (Emphasis

added.) By contrast, 21 U.S.C. § 802(32)(A) defines a federal “analogue” and United States v.

Turcotte, 405 F.3d 515, 521 (7th Cir. 2005), held that that “provision requires two things: (1) The

substance in question must have a chemical structure substantially similar to a controlled

substance (criterion one) AND (2) it must either have a substantially similar effect on the central

nervous system (criterion two) or be purported or intended to have such an effect (criterion

three).” (Emphasis added.)

       Therefore, Illinois Subsection 401(c)(1) criminalizes people’s distribution of a substance

that simply “was specifically designed to produce an effect substantially similar to that of a

controlled substance,” whereas federal law requires more, federal law also requires that the

substance have a chemical structure substantially similar to that controlled substance.

Consequently, Illinois Subsection 401(c)(1) is broader than the federal statute, and Mr. Johnson’s

prior violation of Subsection 401(c)(1) cannot be a “serious drug felony” for purposes of 21

U.S.C. § 841(b)(1).
                                 Mr. Johnson’s Objection to
            the PSI Assertion that He Has Prior “Controlled Substance Offenses”
                         Pursuant to the Career Offender Guideline

       Pursuant to U.S.S.G. 4B1.1(a)(3), a defendant is a career offender if “the defendant has at

least two prior ... controlled substance offense[s].” Pursuant to Guideline Section 4B1.2(b), with

respect to the Guidelines, “[t]he term ‘controlled substance offense’ means an offense under [ ]

state law [ ] that prohibits [ ] the possession of a controlled substance (or a counterfeit substance)

with intent.” (Emphasis added.) Importantly, Section 4B1.2(b) does not extend the Guideline

“controlled substance offense” definition to include analogs.

       The Illinois General Assembly, in 720 ILCS 570/401, addressed controlled substances,

counterfeit substances, AND controlled substance analogs. In fact, the Illinois Section is titled

“Manufacture or delivery, or possession with intent to manufacture or deliver, a controlled

substance, a counterfeit substance, or controlled substance analog.” However, Illinois

Subsection 401(c)(1), which Mr. Johnson previously violated, prohibits persons’ distribution

only of “heroin, or an analog thereof.” Thus, Mr. Johnson could have distributed a heroin analog

and, thereby, violated Subsection 401(c)(1), but still not have a Guideline prior “controlled

substance offense.” Because the Government has the burden of establishing that Mr. Johnson

has the prior “controlled substance offense,” Mr. Johnson respectfully objects that the record

would not support such a Court finding.

       Respectfully submitted,
       Jeffrey Johnson’s Counsel
       North & Sedgwick, L.L.C.
by:    /s/ Paúl Camarena                    .




       Paúl Camarena, Esq.
       500 So. Clinton, No. 132
       Chicago, IL 60607
       (312) 493-7494
       paulcamarena@paulcamarena.com
